Title: To Benjamin Franklin from Francis Childs, 20 October 1783
From: Childs, Francis
To: Franklin, Benjamin


          
            Honored Sir.
            New York October 20th 1783—
          
          In addition to that Happiness which resulted from being honored with a Letter from Mr. Jay was that of perceiving myself

noticed by you— Permit me to return you my most sincere thanks for your generosity shewn to me—
          I feel a pleasure in informing you that by application of Col. Smith to Sir Guy Carleton the Press alluded to in Mr. Jay’s Letter—your property, is now in my possession— I shall endeavour to make use of it in such manner as shall convince you that your condescending to favor me is not unmeritted— My ambition to shew myself as grateful as I sincerely am will always prompt me to make every return in my power—
          
          Be pleased to accept together with my best respects—my most Sincere Wishes for your Happiness— I am Honored Sir, Your Most obliged, & Obedient Humble Servant
          
            Francis Child—
            Benj. Franklin Esqr.
          
         
          Addressed: His Excellency / Benjamin Franklin Esqr. / Paris—
        